DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                           JONATHAN GOMEZ,
                               Appellee.

                              No. 4D13-3160

                             [October 7, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No. 10-
9071CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellee.

                          On Motion for Rehearing

MAY, J.

    The State appealed an order reinstating the defendant’s probation after
he admitted a violation of probation. It argued the trial court erred in
failing to hold a danger hearing and in failing to make the required written
findings under section 948.06(8), Florida Statutes (2013). The defendant
did not argue, nor did we detect, that we lacked jurisdiction to review the
order.

   In his motion for rehearing, the defendant brought the jurisdictional
issue to our attention. We have now held that we lack jurisdiction to
review such orders. State v. Folkes, No. 4D13-2027 (Fla. 4th DCA Sept.
16, 2015). We must, therefore, withdraw our previously issued opinion,
and dismiss this appeal.

   Appeal dismissed for lack of jurisdiction.
TAYLOR and KLINGENSMITH, JJ., concur.

                          *        *    *

  No Motion for Rehearing is allowed.




                                  2